— Appeal by the defendant from a judgment of the County Court, Westchester County (Colabella, J.), rendered July 2, 1986, Convicting her of manslaughter in the first degree and criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt and to disprove the proffered defense of justification, assuming that defense had been adequately established, beyond a reasonable doubt. Thus, the defendant’s contention that the evidence was legally insufficient to support the trial court’s verdict is without merit. Brown, J. P., Fiber, Harwood and Rosenblatt, JJ., concur.